UNITED STATES DISTRICT COURT JAN 2 0
FOR THE DISTRICT OF COLUMBIA 2015

Clerk, US. District & Bankruptcy

NATHANAEL LENARD REYNOLDS, ) Courts torthe District of Columbia
)
Plaintiff, )
)

v. ) Civil Action NO. 15—2094 (UNA)
)
JULIA SWILLY, et al., )
)
Defendants. )
MEMORANDUM OPINION

Plaintiff brings this civil rights action against the Solicitor and Assistant Solicitors for
Williamsburg County, South Carolina. Generally, plaintiff alleges that the defendants violated
rights protected under the Fifth Amendment to the United States Constitution while prosecuting

the criminal case against him. He demands compensatory damages among other relief.

Prosecutors, such as the defendants in this action, are absolutely immune from suit under
42 U.S.C. § 1983. Imbler v. Patchman, 424 US. 409, 427 (1976); see Gray v. Bell, 712 F.2d
490, 499-502 (DC. Cir. 1983). Furthermore, because these constitutional claims were brought
or could have been brought in plaintiff’s prior lawsuit, see Reynolds v. Brown, No. 4:15-cv—865,
2015 WL 4077168 (D.S.C. Mar. 5, 2015) (Magistrate Judge’s Report and Recommendation to
dismiss constitutional claims “against Williamsburg County Assistant Solicitors Tyler B. Brown
. . . and Kimberly V. Barr . . . , and Sumter County Solicitor Ernest A. Finney III”), adopted,

2015 WL 4078552 (D.S.C. June 30, 2015), the claims are now barred. An Order consistent with

this Memorandum Opinion is issued separately.

DATE: /  W
WWW?